CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees Putnam California Tax Exempt Income Fund: We consent to the use of our report dated November 11, 2009, incorporated in this Registration Statement by reference, to the Putnam California Tax Exempt Income Fund, and to the references to our firm under the captions "Financial Highlights" in the Prospectus and "Independent Registered Public Accounting Firm and Financial Statements" in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts January 25, 2010
